Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments submitted 1/4/21 have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s):

    PNG
    media_image1.png
    279
    645
    media_image1.png
    Greyscale

Moreover, it is noted that previously Claim 12 bore only a Double Patenting rejection (see below), and no Terminal Disclaimer is found with the response.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 16, 17, 20, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 9 of U.S. Patent No. 10,509,198. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar as indicated below, and differences are mostly in the order of the recitation . 


US Patent 10,509,198
12. A method of providing torque for beam steering in a Light Detection and Ranging (LiDAR) system, 
the method comprising: applying power to a combdrive actuator; rotating a lever using the combdrive actuator, wherein the lever is coupled to a rotor of the combdrive actuator and couples the combdrive actuator with a supporting beam; 
applying a torque to the supporting beam of a mirror using the lever, wherein the mirror comprises a reflective surface 
and the supporting beam is mechanically coupled between the combdrive actuator and the reflective surface, and the supporting beam is configured to rotate the reflective surface when force is applied; 


articulating a hinge, that is mechanically coupled between the lever and the supporting beam and provides for articulated movement 
device for beam 
steering in a Light Detection and Ranging (LiDAR) system of an autonomous vehicle, the device comprising: a mirror comprising: a 
reflective surface;  and a supporting beam, wherein the supporting beam is 
configured to rotate the reflective surface by force being applied to the 
supporting beam;  a combdrive actuator, wherein: the combdrive actuator is configured to apply a torque to the supporting beam;  

and the supporting beam is mechanically between the combdrive actuator and the reflective surface;  
a  lever mechanically coupling the combdrive actuator with the supporting beam, wherein the lever is configured to apply a force to the supporting beam;  
a hinge coupling the lever with the supporting beam, wherein the hinge is 



and an actuator with a spring configured to harmonically oscillate the mirror about a first axis, wherein the supporting beam is 
configured to rotate the reflective surface about a second axis, and wherein 
the first axis is not parallel to the second axis.
first combdrive actuator, wherein: the first combdrive actuator is coupled with the supporting beam; the first combdrive actuator is configured to apply a torque to the supporting beam; and the supporting beam is mechanically between the 
the lever is between the second combdrive actuator and the supporting beam; 
the second combdrive actuator is configured to use the lever to apply a force to the supporting beam; 
and the supporting beam is mechanically between the second combdrive actuator and the mirror.


supporting beam;  a combdrive actuator, wherein: 
the 
combdrive actuator is configured to apply a torque to the supporting beam;  and the 
surface;  a lever 

mechanically coupling the combdrive actuator 

with the supporting beam, 
wherein the lever is configured to apply a force to the supporting beam;  
a hinge coupling the lever with the supporting beam, wherein the hinge is 
configured to allow for articulated movement between the lever and the supporting beam;  and an actuator with a spring configured to harmonically oscillate the mirror about a first axis, wherein the supporting beam is 
configured to rotate the reflective surface about a second axis, and wherein 
the first axis is not parallel to the second axis.

Claim 4
Claim 20
Claim 2
Claim 27
Claim 9


Examiner's Note
With respect to claim(s) 12, 16, 17, 20, and 27, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. 
Regarding claim 12, the prior art does not teach or suggest “A method of providing torque for beam steering in a Light Detection and Ranging (LiDAR) system” including the specific arrangement for “rotating the reflective surface of the mirror based on rotation of the lever wherein an actuator with a spring is configured to harmonically oscillate the mirror about a first axis,” and “wherein the supporting beam is configured to rotate the reflective surface about a second axis, and wherein the first axis is not parallel to the second axis.” as set forth in the claimed combination(s). 
Regarding claim 16, the prior art does not teach or suggest “A device for beam steering in a Light Detection and Ranging (LiDAR) system of a vehicle, the device comprising” including the specific arrangement for “the second combdrive actuator is configured to use the lever to apply a second force to the supporting beam; and the supporting beam is mechanically between the second combdrive actuator and the mirror; and a third actuator configured to oscillate the mirror around a second axis different from the first axis.” as set forth in the claimed combination(s).
With respect to claims 17, 20, and 27, these claims depend on claim 16 and are otherwise allowable at least for the reasons stated supra.
Allowable Subject Matter
Claims 13-15, 18, 19, 21-26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Moreover, it is noted that references, either of the IDS of 1/4/21 or search reports cited therein, provide no additional basis than that already overcome for rejecting the claims as currently written in the present application as set forth through the prosecution history herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872